[Cite as State v. Hutchison, 2022-Ohio-219.]


                                        COURT OF APPEALS
                                      LICKING COUNTY, OHIO
                                    FIFTH APPELLATE DISTRICT


 STATE OF OHIO                                  JUDGES:
                                                Hon. Earle E. Wise, Jr., P.J.
         Plaintiff-Appellee                     Hon. William B. Hoffman, J.
                                                Hon. Patricia A. Delaney, J.
 -vs-
                                                Case No. 2021 CA 00078
 RANDALL T. HUTCHISON

          Defendant-Appellant                   OPINION




 CHARACTER OF PROCEEDINGS:                      Appeal from the Licking County Court of
                                                Common Pleas, Case No. 15 CR 45


 JUDGMENT:                                      Affirmed

 DATE OF JUDGMENT ENTRY:                        January 27, 2022


 APPEARANCES:


 For Plaintiff-Appellee                         For Defendant-Appellant

 WILLIAM C. HAYES                               RANDALL T. HUTCHISON
 Licking County Prosecutor                      Toledo Correctional Institute
                                                Inmate #A730337
 DARREN M. BURGESS                              2001 East Central Avenue
 Assistant Prosecuting Attorney                 Toledo, Ohio 43608
 20 S. Second Street, Fourth Floor
 Newark, Ohio 43055
Hoffman, J.
         {¶1}   Defendant-appellant Randall Hutchison appeals the judgment entered by

the Licking County Common Pleas Court treating his filing captioned “motion to withdraw

guilty pleas” as a petition for postconviction relief, and dismissing it as untimely filed and

barred by res judicata. Plaintiff-appellee is the state of Ohio.

         {¶2}   The following facts are adduced from this Court’s prior opinion in this case,

State v. Hutchison, 5th Dist. Licking No. 16-CA-108, 2018-Ohio-200, 104 N.E.3d 91.

         {¶3}   On November 5, 2014 in the city of Newark, law enforcement prepared to

execute a search warrant at 58 ½ Union Street during an investigation of Appellant's

involvement in counterfeiting. Appellant left the residence and engaged in a confrontation

with police, during which he discharged a firearm at Ptl. Jarrod Conley of the Newark

Police Department. Ptl. Conley was struck in the arm and vest, causing serious physical

harm. At the time of the shooting, Ptl. Conley was in uniform and had just exited a marked

police car. Prior to this confrontation, Appellant had stated “he would engage in a

shootout with police if he ever faced being re-arrested.”

         {¶4}   After shooting Ptl. Conley, Appellant fled on foot, pursued by Det. Doug

Bline, who was in plain clothes. Appellant became aware of Det. Bline's pursuit in the

area of West Church Street; Appellant “raised his firearm directly at Det. Bline in such a

fashion as to manifest a substantial step toward shooting at him * * *.” Det. Bline struck

Appellant with the vehicle he (Bline) was driving. Appellant's firearm was found at the

scene.

         {¶5}   Appellant was charged by indictment as follows: Count I, felonious assault

pursuant to R.C. 2903.11(A)(2), a felony of the first degree; Count II, felonious assault

pursuant to R.C. 2903.11(A)(2), a felony of the first degree; Count III, improper handling
of firearms in a motor vehicle pursuant to R.C. 2923.16(B), a felony of the fourth degree;

Count IV, violation of a protection order pursuant to R.C. 2919.27(A)(1) and/or (2) and

(B)(4), a felony of the third degree; County V, forgery pursuant to R.C. 2913.31(A)(3), a

felony of the fifth degree; Count VI, possession of criminal tools pursuant to R.C.

2923.24(A), a felony of the fifth degree. Count I is accompanied by firearm specifications

pursuant to R.C. 2941.1412 and R.C. 2941.145; Count II is accompanied by a firearm

specification pursuant to R.C. 2941.145. Appellant entered pleas of not guilty.

      {¶6}   After being found competent to stand trial, Appellant entered negotiated

pleas of guilty to Count I, felonious assault of a police officer, and the second

accompanying firearm specification on Count III, improper handling of a firearm in a motor

vehicle; Count IV, violation of a protection order; Count V, forgery; and Count VI,

possession of criminal tools. Appellant entered an Alford plea to Count II, which was

amended to attempted felonious assault pursuant to R.C. 2903.11(A)(1) and 2923.02, a

felony of the third degree, and the accompanying firearm specification. The trial court

sentenced Appellant to an aggregate prison term of 20 years, to be served consecutively

to a federal prison term Appellant was serving in an unrelated matter.

      {¶7}   On October 31, 2016, appellant filed a pro se motion to withdraw his guilty

plea, arguing he blacked out and had no memory of telling defense trial counsel he

acquiesced to the negotiated pleas of guilty. Appellee responded with a memorandum

and affidavit in opposition on November 3, 2016. Appellant filed second and third

(separate) pro se motions to withdraw his guilty plea on November 10, 2016. Appellee

responded with a supplemental memorandum in opposition on November 15, 2016.
       {¶8}   On November 29, 2016, the trial court overruled Appellant’s motions to

withdraw his plea, Appellant appealed this judgment to this Court. We affirmed, finding

no error in the plea proceedings or the trial court’s judgment overruling his motion to

withdraw his plea. Id.

       {¶9}   On March 18, 2020, Appellant filed a motion to withdraw his guilty plea,

alleging various improprieties by government officials involved in his case. The trial court

found this document to be an untimely petition under R.C. 2953.21, thus impliedly finding

the filing to be a petition for post-conviction relief despite its caption as a motion to

withdraw the plea. The trial court further found Appellant’s claims barred by res judicata,

and overruled Appellant’s motion by judgment filed September 13, 2021.

       {¶10} Appellant filed an appeal to this Court. His merit brief filed with this Court

includes no assignments of error. He requested the Clerk of Courts put a new cover page

on a document he filed with the Common Pleas Court on July 19, 2021, and file it with

this Court as his appellate brief. Upon review of this filing, we find while that document

contains 36 assignments of error, such assignments relate to the overall validity of his

convictions and includes voluminous evidence outside the record before this Court on

appeal, which he asserts demonstrates his innocence and the misconduct of government

officials. This document does not assign error to the trial court’s judgment of September

13, 2021, but rather is in the nature of a petition for post-conviction relief.
       {¶11} We have reviewed the proceedings in the trial court as related to the March

18, 2020 motion filed by Appellant, and find no error in the trial court’s judgment overruling

the motion as an untimely petition for post-conviction relief, barred by res judicata.

       {¶12} The judgment of the Licking County Common Pleas Court is affirmed.



By: Hoffman, J.
Wise, Earle, P.J. and
Delaney, J. concur